Title: To Thomas Jefferson from E. Copeland, Jr., 26 April 1826
From: Copeland, E., Jr.
To: Jefferson, Thomas


Dr Sir
Boston
26 Apl 1826
I have been duly honoured with your esteemed fav of the 18th Instt—I recd this morning a letter from Mr Peyton stating that it was impossible for him to obtain a Bank check on this City, & therefore he desired me to draw on him at sight.—I have done so this day thro’ our Branch of the U.S. Bk, the Cashier of which obligingly offered to collect it for me at par, when he understood from our Mr Degrand that it was for you.—Their usual charge for Such collections is one percent.—With much esteem & respect I remain Sir, Your O. H. SevE: Copeland jun